Citation Nr: 0029968	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95 - 22 855 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to an increased rating for a cervical spine 
disability from October 5, 1988, to October 6, 1991. 

Entitlement to a rating in excess of 10 percent for a 
cervical spine disability from October 7, 1991, to July 31, 
1997. 

Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.  

On September 30, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which the appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On May 
2, 2000, the Court vacated the Board's decision and remanded 
the case to the Board for another decision, taking into 
consideration the matters raised in its order.  

In a statement submitted directly to the Board in October 
2000, the veteran's attorney asserted that there was 
substantial error in the Court's May 2, 2000, order with 
respect to the effective date issues; that the veteran was 
not given appropriate written notice of his right to appeal 
the effective dates assigned for increased ratings of 10 
percent and 20 percent for his cervical spine disability by 
rating decisions of October 1995 and December 1997, 
respectively; that the one-year time limit for initiating an 
appeal is tolled because of the failure to notify the veteran 
of his right to appeal those issues; that the veteran desires 
to claim earlier effective dates for the assignment of the 
increased ratings of 10 percent and 20 percent for his 
cervical spine disability; and that the Board should refer 
the issue of earlier effective dates for the assignment of 
increased ratings of 10 percent and 20 percent to the RO for 
notification to the veteran of his right to appeal the 
effective dates assigned for those increased rating 
evaluations.  The record in this case is devoid of evidence 
that the appellant filed a timely motion to clarify, modify, 
or correct the Court's order of May 2, 2000, and, pursuant to 
that order, judgment was entered on May 24, 2000, and the 
mandate of the Court was entered on July 25, 2000.  The 
issues of effective dates for the grants of increased ratings 
of 10 percent and 20 percent for the veteran's cervical spine 
disability are final and not subject to review by the RO or 
this Board.  

The statement from the veteran's attorney also noted that the 
veteran had perfected his appeal for a rating in excess of 10 
percent for a chronic headache disorder and for an effective 
date prior to October 7, 1991, for the grant of service 
connection for that disability.  In addition, the appellant 
has requested a personal hearing before the Board in 
Washington, DC.  Although that matter is not before the Board 
at this time, the RO should review the appellant's 
Substantive Appeal (VA Form 9), and take any additional 
development actions warranted prior to the requested hearing 
before the Board.  


REMAND

In its May 2, 2000 order, the Court cited the rating decision 
of June 1989, which awarded service connection for the 
veteran's cervical spine disability, evaluated as 
noncompensably disabling, and the veteran's October 7, 1991, 
claim for an increased rating for that disability.  Following 
a June 1992 rating decision denying that claim, the veteran 
initiated his appeal for an increased rating to the Board.  
While his appeal was pending, a rating decision of October 
1995 granted a 10 percent rating for his cervical spine 
disability, effective November 1, 1991.  The veteran did not 
file a notice of disagreement as to the effective date 
assigned by that rating decision, and the effective date 
became final while the increased rating claim remained 
pending.  In a December 1997 rating decision, the RO 
increased the rating for the veteran's cervical spine 
disability to 20 percent, August 1, 1997.  Again, the veteran 
did not timely appeal the effective date assignment, and that 
element of the RO's decision became final.  

The Court has held that "[o]n a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  See 
Fenderson v. West, 12 Vet. App.  119 (1999), quoting  AB v. 
Brown,  6 Vet. App. 35, 38 (1993).  The Court stated that, 
once the veteran has initiated his appeal for an increased 
[total] rating, that rating remained in controversy without 
any further action by the appellant notwithstanding the 
increases awarded by the RO that were less than the maximum 
rating allowed.  Thus, absent a jurisdiction-conferring 
notice of disagreement addressing the issue of effective 
dates, the effective dates of the increases of 0 percent, 10 
percent, and 20 percent are final, while the disability 
ratings themselves are not.  The Court further stated that 
the correct statement of the issues on appeal is that which 
appears on the title page of this Remand order. 

With respect to the veteran's claim for a rating in excess of 
20 percent for his cervical spine disability, the Court found 
the following errors in the Board's adjudication of that 
issue: (1) The Board failed to consider medical records prior 
to October 1994 or to provide adequate reasons and bases for 
not considering them; (2) the September 1997 VA examination 
was inadequate because it did not make findings pursuant to 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), which requires 
that the Board, when rating disabilities of the 
musculoskeletal system, consider functional loss due to pain, 
fatigability, pain on movement, and other factors; (3) the 
September 1997 VA examination was inadequate because it was 
performed while the veteran was recovering from a May 1997 
surgical operation on his neck, and the examiner did not 
request that the veteran hyper-extend while determining the 
range of motion of his neck; (4) the September 1997 VA 
examination failed to make adequate findings under  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, which lists criteria for 
intervertebral syndrome; and (5) even though the Board cited 
Diagnostic Code 5293 in its analysis, it failed to apply the 
criteria of Diagnostic Code 5293 in its decision.  The Court 
ordered a remand in order to resolve the cited deficiencies 
upon readjudication.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected cervical spine disability.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at any VA medical 
facility.  

2.  The RO should schedule VA specialist 
orthopedic and neurologic examinations of 
the veteran to determine the current 
nature and extent of any cervical spibe 
disability shown present. The claims 
folder must be made available to the 
examiners for review prior to the 
requested examinations.  All necessary 
and appropriate diagnostic tests and 
procedures should be conducted, including 
electrodiagnostic studies if indicated.  
The examining physicians should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4,§§ 4.40 and 
4.45 (1999) and as directed by the Court 
in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In addition, the examiners 
should address the criteria for a 
evaluation under Diagnostic Code 5293 
(intervertebral disc syndrome).  The 
examining physicians should each be asked 
to state their opinions, with complete 
rationale, as to the impact of the 
veteran's cervical spine disability upon 
his employability.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or of the 
examiners do not affirmatively indicate 
that they have reveiwed the veteran's 
claims folder, or if the examiners do not 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4,§§ 4.40 and 
4.45 (1999), or if any requested opinions 
are not provided, the examination reports 
are inadequate and appropriate corrective 
action should be implemented prior to 
returning the case to the Board. 

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
an increased rating for a cervical spine 
disability from October 5, 1988, to 
October 6, 1991; entitlement to a rating 
in excess of 10 percent for a cervical 
spine disability from October 7, 1991, to 
July 31, 1997; and entitlement to an 
increased rating for a cervical spine 
disability, currently rated as 20 percent 
disabling, in light of the additional 
evidence obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



